DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the limitation “high density plasma” was not described in the specification as originally filed and constitutes new matter.
Regarding claim 17, the limitation “high density plasma” was not described in the specification as originally filed and constitutes new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 1, Suh discloses, in FIG. 15 and in related text, a magnetoresistive random access memory device, comprising: 
a first insulating interlayer (142) on a substrate (100); 
lower electrode contacts (BEC) passing through the first insulating interlayer; 
first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE); 
a second insulating interlayer (146) on the first structures and the first insulating interlayer, the second insulating interlayer filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures (see Suh, [0041], [0053]-[0056]).
Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer having a dielectric constant lower than a dielectric constant of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer, wherein a height of the third insulating interlayer in a vertical direction is greater than a height of a portion of the second insulating interlayer positioned between a plane of top surfaces of the first structures and the third insulating interlayer in the vertical direction.
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer (low-k dielectric) having a dielectric constant lower than a dielectric constant of the second insulating interlayer (silicon dioxide) (see Chuang, FIG. 9, [0021], [0063]-[0064]). Chuang teaches metal interconnect (154) passing through the third insulating layer (152) and the second insulating interlayer (150) and connecting to a signal path such as bit line (see Chuang, FIG. 9, [0063]-[0066]). Thus Chuang together with Suh teaches a bit line passing through the third insulating interlayer and the second insulating interlayer.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in a vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction (see Chuang, [0019], [0064]: dielectric layer 152 has the same properties as dielectric layer 102, thus has the same thickness 1000 angstroms).
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer having a dielectric constant lower than a dielectric constant of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer, wherein a height of the third insulating interlayer in a vertical direction is greater than a height of a portion of the second insulating interlayer positioned between a plane of top surfaces of the first structures and the third insulating interlayer in the vertical direction, as taught by Chuang, in order to provide interconnect connecting memory cell and bit line and reduce capacitance between metal interconnects (see Chuang, [0020], [0065]).
Regarding claim 2, Suh in view of Chuang teaches the device of claim 1.
Suh discloses wherein an upper surface of the first insulating interlayer (142) between the first structures includes a recess, surfaces (142a) of the recess being closer to the substrate (100) in a vertical direction than a plane of lower surfaces of the first structures (bottom surface of BE) is to the substrate in the vertical direction (see Suh, FIGS. 12 and 15).
Regarding claim 3, Suh in view of Chuang teaches the device of claim 2.
Chuang teaches wherein a height from the plane of the lower surfaces of the first structures (bottom surface of 152) to an upper surface of the second insulating interlayer (150) in the vertical direction is greater than twice a height from a lowermost point of the recess (144) of the first insulating interlayer (150) to the plane of the lower surfaces of the first structures in the vertical direction (see Chuang, FIGS. 5-6 and 9, [0024], [0025], [0030], [0035]: height of recess 144 in first insulating interlayer 106 is less than thickness 400 angstrom of first insulating interlayer 106; height from the plane of the lower structures of the first structure to an upper surface of the second insulating layer is greater than sum of the thicknesses 200 angstrom of lower electrode 142, 350 angstrom of MTJ structure 134 and 550 angstrom of upper electrode 128), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and because of how the memory cell is formed by ion beam etching process of material layers (see Chuang, [0047]-[0049]).
Regarding claim 4, Suh in view of Chuang teaches the device of claim 1.
Chuang teaches wherein: the second insulating interlayer (150) includes an oxide (silicon dioxide) formed by one deposition process, and the third insulating interlayer (152) includes an oxide (porous silicon oxide) formed by another deposition process, the other deposition process being different from the one deposition process (see Chuang, [0021]-[0022], [0063]: third insulating interlayer 152 is a distinct layer from second insulating layer 150 and deposited after second insulating layer is deposited), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Suh in view of Chuang teaches the device of claim 1.
Suh discloses wherein the second insulating interlayer (146) includes a silicon oxide (see Suh, [0055]).
Suh does not explicitly disclose the process step “formed by high density plasma chemical vapor deposition process” of the product by process limitation “a silicon oxide formed by a high density plasma chemical vapor deposition process” of claim 5.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a silicon oxide layer. Since Suh already discloses the second insulating layer of silicon oxide, the limitation “a silicon oxide formed by a high density plasma chemical vapor deposition process” is anticipated by Suh.
Regarding claim 6, Suh in view of Chuang teaches the device of claim 1.
Chuang teaches wherein the third insulating interlayer (152, porous silicon oxide) includes a silicon oxide, a fluorinated silicon oxide (SiOF), or a carbon doped oxide (see Chuang, [0022], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Suh in view of Chuang teaches the device of claim 1.
Suh discloses a capping layer (144) covering an upper surface of the first insulating interlayer (142) and surfaces of the first structures (ME) (see Suh, FIG. 15, [0055]).
Regarding claim 9, Suh in view of Chuang teaches the device of claim 8.
Suh discloses wherein the capping layer (144) includes silicon nitride or silicon oxynitride (see Suh, [0055]).
Regarding claim 10 Suh in view of Chuang teaches the device of claim 1.
Suh discloses wherein the bit line (150) includes a metal (see Suh, [0055]-[0056]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 11, Suh discloses, in FIG. 15 and in related text, a magnetoresistive random access memory device, comprising: 
a lower insulating interlayer (130) and a lower wiring (134) on a substrate (100); 
a first insulating interlayer (142) on the lower insulating interlayer and the lower wiring; 
lower electrode contacts (BEC) passing through the first insulating interlayer; 
first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE) stacked; 
a capping layer (144) covering an upper surface of the first insulating interlayer and surfaces of the first structures; 
a second insulating interlayer (146) on the capping layer, the second insulating interlayer including an oxide (silicon oxide) and filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures; 
wherein the upper surface of the first insulating interlayer (142) between the first structures includes a recess, surfaces (142a in FIG. 12) of the recess being closer to the substrate in a vertical direction than a plane of lower surfaces of the first structures is to the substrate in the vertical direction (see Suh, [0041], [0051]-[0056]).
Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer, the second insulating interlayer, and the capping layer, wherein a height of the third insulating interlayer in the vertical direction is greater than a height of a portion of the second insulating interlayer positioned between a plane of top surfaces of the first structures and the third insulating interlayer in the vertical direction.
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer including an oxide (low-k porous silicon oxide) having a dielectric constant lower than that of the second insulating interlayer (silicon dioxide) (see Chuang, FIG. 9, [0021], [0063]-[0064]).
Chuang teaches metal interconnect (154) passing through the third insulating layer (152), the second insulating interlayer (150), and the capping layer (132, 148) and connecting to a signal path such as bit line (see Chuang, FIG. 9, [0059], [0063]-[0066]). Thus Chuang teaches a bit line passing through the third insulating interlayer, the second insulating interlayer, and the capping layer.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in the vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction, (see Chuang, [0019], [0064]: dielectric layer 152 has the same properties as dielectric layer 102, thus has the same thickness 1000 angstroms).
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer, the second insulating interlayer, and the capping layer, wherein a height of the third insulating interlayer in the vertical direction is greater than a height of a portion of the second insulating interlayer positioned between a plane of top surfaces of the first structures and the third insulating interlayer in the vertical direction, as taught by Chuang, in order to provide interconnect connecting memory cell and bit line and reduce capacitance between metal interconnects (see Chuang, [0020], [0065]).
Regarding claim 12, Suh in view of Chuang teaches the device of claim 11.
Chuang teaches wherein a height from the plane of the lower surfaces of the first structures (bottom surface of 152) to an upper surface of the second insulating interlayer (150) in the vertical direction is greater than twice a height from a lowermost point of the recess (144) of the first insulating interlayer (150) to the plane of the lower surfaces of the first structures in the vertical direction (see Chuang, FIGS. 5-6 and 9, [0024], [0025], [0030], [0035]: height of recess 144 in first insulating interlayer 106 is less than thickness 400 angstrom of first insulating interlayer 106; height from the plane of the lower structures of the first structure to an upper surface of the second insulating layer is greater than sum of the thicknesses 200 angstrom of lower electrode 142, 350 angstrom of MTJ structure 134 and 550 angstrom of upper electrode 128), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11, and because of the recess formed by the ion beam etching process (see Chuang, [0049]). 
Regarding claim 13, Suh in view of Chuang teaches the device of claim 11.
Chuang teaches wherein: the second insulating interlayer (150) includes an oxide (silicon dioxide) formed by one deposition process, and the third insulating interlayer (152) includes an oxide (porous silicon oxide) formed by another deposition process, the other deposition process being different from the one deposition process (see Chuang, [0021]-[0022], [0063]: third insulating interlayer 152 is a distinct layer from second insulating layer 150 and deposited after second insulating layer is deposited), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 15, Suh discloses, in FIG. 15 and in related text, an embedded device, comprising: 
a substrate (100) including a first region (R1) and a second region (R2); 
a first insulating interlayer (142) on the substrate; 
lower electrode contacts (BEC) passing through the first insulating interlayer on the first region; 
first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE); 
a capping layer (144) covering an upper surface of the first insulating interlayer and surfaces of the first structures on the first region and the second region; 
a second insulating interlayer (146) on the capping layer, the second insulating interlayer including an oxide (silicon oxide) and filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures; and 
a via contact (154) passing through the second insulating interlayer, the capping layer, and the first insulating interlayer on the second region (see Suh, [0041], [0053]-[0056], [0063]).
Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer on the first region; a via contact passing through the third insulating interlayer, wherein an upper surface of the second insulating interlayer is farther from the substrate in a vertical direction than top surfaces of the first structures are from the substrate.
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer including an oxide (low-k porous silicon oxide) having a dielectric constant lower than that of the second insulating interlayer (silicon dioxide) (see Chuang, FIG. 9, [0021], [0063]-[0064]). Chuang teaches metal interconnect (154) passing through the third insulating layer (152) and the second insulating interlayer (150) and connecting to a signal path such as bit line (see Chuang, FIG. 9, [0063]-[0066]). Thus Chuang teaches a bit line passing through the third insulating interlayer and the second insulating interlayer on the first region; a via contact passing through the third insulating interlayer. Chuang also teaches wherein an upper surface (top surface) of the second insulating interlayer (150) is farther from the substrate in a vertical direction than top surfaces of the first structures (128, 134, 152) are from the substrate (102) (see Chuang, FIG. 9, [0067]).
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer on the first region; a via contact passing through the third insulating interlayer, wherein an upper surface of the second insulating interlayer is farther from the substrate in a vertical direction than top surfaces of the first structures are from the substrate, as taught by Chuang, in order to provide interconnect connecting memory cell and bit line and reduce capacitance between metal interconnects (see Chuang, [0020], [0065]).
Regarding claim 16, Suh in view of Chuang teaches the device of claim 15.
Chuang teaches wherein: the second insulating interlayer (150) includes an oxide (silicon dioxide) formed by one deposition process, and the third insulating interlayer (152) includes an oxide (porous silicon oxide) formed by another deposition process, the other deposition process being different from the one deposition process (see Chuang, [0021]-[0022], [0063]: third insulating interlayer 152 is a distinct layer from second insulating layer 150 and deposited after second insulating layer is deposited), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 17, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein the second insulating interlayer (146) includes a silicon oxide (see Suh, [0055]).
Suh does not explicitly disclose the process step “formed by a high density plasma chemical vapor deposition process” of the product by process limitation “a silicon oxide formed by a high density plasma chemical vapor deposition process” of claim 17.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a silicon oxide layer. Since Suh already discloses the second insulating layer of silicon oxide, the limitation “a silicon oxide formed by a high density plasma chemical vapor deposition process” is anticipated by Suh.
Regarding claim 18, Suh in view of Chuang teaches the device of claim 15.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in a vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction (see Chuang, [0019], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 19, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein an upper surface of the first insulating interlayer (142) between the first structures (ME) includes a recess, surfaces (142a) of the recess being closer to the substrate (100) in a vertical direction than a plane of lower surfaces of the first structures is to the substrate in the vertical direction (see Suh, FIGS. 12 and 15).
Regarding claim 20, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein each of the bit line (150) and the via contact (154) includes a metal (see Suh, [0073]).

Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 10 to 13, Applicant argues that the 1000 angstroms height of dielectric layer 102 is not the height of the dielectric layer 152 in Chuang. Applicant argues that Chuang does not teach the limitation “wherein a height of the third insulating interlayer in a vertical direction is greater than a height of a portion of the second insulating interlayer positioned between a plane of top surfaces of the first structures and the third insulating interlayer in the vertical direction” of amended claim 1 and claim 11.
In response, the Office notes that Chuang teaches the above limitation. See discussion on rejections of claim 1 and claim 11 above. Furthermore, it is well known that the thickness of a dielectric layer in a semiconductor device determines interconnect coupling capacitance and timing delay. See, for example, Takayasu Sakurai, Closed-Form Expressions for Interconnection Delay, Coupling, and Crosstalk in VLSI's, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 40, NO. I, JANUARY 1993. That is, the thickness is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
In Applicant’s remarks, pages 14 to 15, Applicant argues that regarding claim 12, the previous Office Action failed to explain why one of ordinary skill in the art would have been let to modify the teaching of the primary Suh references in the manner proposed. 
In response, the Office notes that the previous (and current) Office Action provides the rational why one of ordinary skill in the art would have been let to modify Suh with Chuang (“with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11, and because of the recess formed by the ion beam etching process (see Chuang, [0049])”). See discussion on rejection of claim 12 above. Furthermore, as discussed earlier with respect to claim 1 and claim 11, the thickness of dielectric layer in a semiconductor device is a result effective variable to vary, and it would have been obvious to one of ordinary skill in the art to have the claimed range/value through routine experimentation and optimization.
In Applicant’s remarks, pages 15 to 16, Applicant argues that the cited references fail to teach or suggest the limitations of amended claim 15.
In response, the Office notes that Suh in view of Chuang teaches the limitations of amended claim 15. See discussion on rejection of claim 15 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811